TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT KNOXVILLE

FREDIA DARLENE EAVES,                        )   Docket No.: 2016-03-1427
         Employee,                           )
v.                                           )
AMETEK,                                      )   State File No.: 2405-2016
         Employer,                           )
and                                          )
TRUMBULL INSURANCE CO.,                      )   Judge Pamela B. Johnson
         Carrier.                            )


             EXPEDITED HEARING ORDER GRANTING BENEFITS


       This matter came before the undersigned Workers' Compensation Judge on
December 19, 2017, for an Expedited Hearing. The central legal issue is whether Fredia
Darlene Eaves demonstrated she is likely to prevail at a hearing on the merits that her
injury arose primarily out of and in the course and scope of her employment with
Ametek, and, if so, whether she is entitled to medical and temporary disability benefits.
For the reasons set forth below, the Court holds Ms. Eaves demonstrated she is likely to
prevail at a hearing on the merits and grants her the requested benefits at this time.

                                    History of Claim

        Ms. Eaves worked for Ametek as a manufacturing buyer. On January 6, 2016, she
fell while crossing the crosswalk to Ametek's parking lot after work. She landed on her
left side injuring her left knee. She reported the incident the following day to her
supervisor, Michael Hurt. Initially, she believed the incident was not "work-related"
because she was not "working" when the incident occurred and thought the street and
parking lot were not owned by Ametek. She later learned she fell on Ametek property
and made a claim for workers' compensation benefits, which Ametek denied on January
14.

      The parties dispute whether a defect existed in the parking lot to cause the fall.
Ms. Eaves testified she began to cross the crosswalk when she felt her right heel catch in

                                            1
a crack in the asphalt. She indicated it was very dark when she left work and described
poor lighting in the parking lot.

       Ametek denied a defect existed in its crosswalk or parking lot asphalt. It pointed
to the investigation of its safety manager, Dan Jones, who investigated the incident with
Mr. Hurt. They inspected the parking lot and lighting at the same time of day as Ms.
Eaves' fall. Mr. Jones determined no defects existed that required repair of the crosswalk
or parking lot asphalt and that sufficient lighting existed in the area. He testified he
found "dark lines" in the crosswalk without separation or uneven surface.

       The photographs below depict, in part, the area in question.




        The next day, Ms. Eaves presented to Fort Loudoun Medical Center (FLMC) with
reports of injury to her left knee, left hip, and inguinal area. FLMC providers noted
tenderness to the entire left knee with mild swelling, abrasion, and bruising below the left
patella. The providers discharged Ms. Eaves with instructions to follow up with her
primary care physician and assigned restrictions to limit left leg use and limit weight
bearing on the left leg until January 18, 2016.

      Ms. Eaves sought care on her own with orthopedic surgeon Dr. Harold Cates in
March with continued complaints of left knee pain. She explained the delay in care due

                                             2
to difficulties obtaining an appointment with an orthopedic surgeon. Dr. Cates diagnosed
moderate left knee patellofemoral arthritis, recent left knee injury with effusion and
probable medical meniscal tear, and lumbar strain. He injected her left knee and
recommended a left knee MRI scan if her pain did not improve.

        Ms. Eaves returned to Dr. Cates in December. She reported improvement
following the injection but not full relief and reported pain, locking, catching, and
swelling in the left knee. Dr. Cates administered a hyaluronic acid injection and ordered
physical therapy. He also ordered a MRI scan, which showed moderate medical
compartment patellofemoral arthritis, subchondral cysts, trochlea marrow edema, chronic
sprain of the posterior cruciate ligament, and a Baker's cyst. Dr. Cates later indicated he
felt Ms. Eaves had a meniscal tear related to the fall and required "surgical intervention
as a result of the fall, which caused an injury to her left knee."

       On April 4, 2017, Ms. Eaves presented to her primary care physician, Dr.
Johnathan Hutchings, for ongoing left knee symptoms and the left knee cyst. She
requested, and Dr. Hutchings agreed, a second opinion was appropriate for evaluation of
the Baker's cyst. Dr. Hutchings noted Ms. Eaves had no prior knee problems before the
January 6, 2016 fall.

      Orthopedic surgeon Dr. Michel J. McCollum saw Ms. Eaves for a second opinion
on April 21 concerning her large Baker's cyst. Dr. McCollum diagnosed left knee mild
medial and patellofemoral arthritis. Dr. McCollum indicated removal of Baker's Cyst
would not alleviate her arthritic-type knee pain and recommended conservative treatment.

        Ametek asserted Ms. Eaves injured her left knee while renovating rental property.
Ms. Eaves denied physically performing the work on her rental property. Mr. Jones
testified he observed Ms. Eaves sometime after the fall dressed casually after lunch with
what appeared to be pink insulation on her person. He recalled Ms. Eaves stating she met
a plumber or electrician at the rental property during lunch. Mr. Hurt testified Ms. Eaves
requested a day off in March to finish painting before the renter moved in.

                       Findings of Fact and Conclusions of Law

       Ms. Eaves bears the burden of proving all essential elements of her claim by a
preponderance of the evidence. Scott v. Integrity Staffing Solutions, 2015 TN Wrk.
Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). At an Expedited Hearing, however,
her burden of proof requires her only to come forward with sufficient evidence from
which this Court can determine that she is likely to prevail at a hearing on the merits. See
McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at
*9 (Mar. 27, 2015). This lesser evidentiary standard does not relieve Ms. Eaves of the
burden of producing evidence of an injury by accident arising primarily out of and in the
course and scope of employment at an Expedited Hearing, but "allows some relief to be

                                             3
granted if that evidence does not rise to the level of a 'preponderance of the evidence.'"
Buchanan v. Car/ex Glass Co., 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *6 (Sept.
29, 2015).

       An InJury must arise primarily out of and in the course and scope of the
employment to be compensable under the Workers' Compensation Law. The term
"injury" is defined as an injury by accident arising primarily out of and in the course and
scope of employment that causes the need for medical treatment. For an injury to be
accidental, it must be caused by a specific incident, or set of incidents, arising primarily
out of and in the course and scope of employment, and identifiable by time and place of
occurrence. See Tenn. Code Ann. § 50-6-102(14) (2017).

       The record is clear when and where the incident occurred. Ms. Eaves' heel caught
in a crack in the crosswalk and she fell on her left side, injuring her left knee on January
6, 2016. The Court therefore concludes that Ms. Eaves demonstrated she is likely to
prevail at a hearing on the merits in proving a specific incident, identifiable by time and
place of occurrence.

        The dispute is whether Ms. Eaves l injury arose out of her employment. Ametek
asserted Ms. Eaves' fall resulted from an idiopathic condition. Tennessee law defines an
idiopathic condition to mean one of "unexplained origin or cause." Osborne v. Beacon
Transp., LLC, 2016 TN Wrk. Comp. App. Bd. LEXIS 49, at *6 (Sept. 27, 2016) (internal
citations omitted). An idiopathic condition "is compensable if an employment hazard
causes or exacerbates the injury." !d. The pertinent inquiry is not what caused the
idiopathic condition, but what caused the employee's injury. !d. at *7.

       Here, Ms. Eaves asserted she fell while crossing the crosswalk because her right
heel caught in a crack. She indicated it was dark outside with poor lighting. Ametek
denied the existence of cracks or other defects in the crosswalk, instead referring to "dark
lines" and argued the lighting was sufficient. The Court finds Ametek's description
unpersuasive, as the photographs depict cracks, not "dark lines," existed in the crosswalk.
The Court further finds Ms. Eaves credible. She appeared calm, at ease, self-assured,
confident, and forthcoming. Her explanations were reasonable. See Kelly v. Kelly, 445
S.W.3d 685, 694-695 (Tenn. 2014).

        While the parties disputed the cause of Ms. Eaves' fall, the cause of her injuries is
not in dispute. She fell and sustained injury to her left knee after her right heel caught in
a crack in the crosswalk and caused her to fall on her left side. Ametek suggested the
cause of her injuries was work she performed renovating rental property. Dr. Hutchings
indicated she had no prior problems with her left knee before the fall, and Dr. Cates
stated the fall caused her symptoms and need for surgery. Accordingly, the Court finds
her injuries arose primarily from a hazard incident to employment: defects in the
crosswalk as depicted in the photographic evidence.

                                             4
       Applying the rationale of Osborne, the Court concludes Ms. Eaves demonstrated
she is likely to prevail at a hearing on the merits that her injuries arose primarily out of
and in the course and scope of her employment with Ametek.                      ·

       Turning to Ms. Eaves' medical benefits request, the Court finds Ms. Eaves was
reasonable in seeking medical treatment on her own once Ametek denied her claim.
Accordingly, the Court holds Ametek must provide her reasonable and necessary medical
treatment related to the injury and shall authorize treatment with Dr. Cates as the
authorized treating physician. See Young v. Young Electric Co., 2016 TN Wrk. Comp.
App. Bd. LEXIS 24 (May 25, 2016). Because Ms. Eaves did not introduce evidence as to
past medical expenses related to her injury, the Court denies her request for
reimbursement at this time. Ms. Eaves may pursue her claim for reimbursement of past
medical expenses at a later date.

      The parties agreed to reserve the issue of temporary disability benefits for later
determination.

IT IS, THEREFORE, ORDERED as follows:

   1. Ametek shall provide Ms. Eaves with medical treatment as required by Tennessee
      Code Annotated section 50-6-204. Dr. Cates shall become the authorized treating
      physician.

   2. This matter is set for a Scheduling Hearing on February 22, 2018, at 9:30 a.m.
      Eastern Time. The parties must call 865-594-0091 or 855-543-5041 toll-free to
      participate in the Scheduling Hearing. Failure to appear by telephone may result
      in a determination of the issues without the party's participation.

   3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3).
      The Insurer or Self-Insured Employer must submit confirmation of compliance
      with this Order to the Bureau by email to WCCompUance.Program@tn.gov no
      later than the seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a penalty
      assessment for non-compliance.

   4. For questions regarding compliance, the parties shall contact the Workers'
      Compensation Compliance Unit by email at W C mpliance.Pr gram@tn.gov.




                                            5
       ENTERED December 29, 2017.




                                              ELA B. JOHNSON, JUDGE
                                          Court of Workers' Compensation Claims


                                       APPENDIX

Technical Record:
      1. Petition for Benefit Determination
      2. Dispute Certification Notice
      3. Request for Expedited Hearing
      4. Objections to Request for Expedited Hearing with a Decision on the Record
      5. Employer's Statement
      6. Employer's Witness and Exhibit Lists
      7. Notice of Joint Filing of Medical Records
      8. Employer's Prehearing Brief and Memorandum of Law

       The Court did not consider attachments to Technical Record filings unless
admitted into evidence during the Expedited Hearing. The Court considered factual
statements in these filings or any attachments to them as allegations unless established by
the evidence.

Exhibits:
       1.   Affidavit
       2.   Photographs
       3.   AMT Accident Investigation Report and Photographs
       4.   First Report of Work Injury
       5.   Supervisor's Report of Incident
       6.   Video
       7.   Wage Statement
       8.   Text Messages
      9.    Jointly-Filed Medical Records




                                            6
                            CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the Expedited Hearing Order was sent to
the following recipients by the following methods of service on December 29, 2017.

Name                      Certified   Fax       Email   Service sent to:
                           Mail
Joshua J. Bond,                                  X      jbond@hdclaw.co m
Em loyee's Attorne
Lynn C. Peterson,                                X
Em loyer' s Attorney




                                                   UM, Court Clerk
                                        WC.CourtCiet·k@tn.gov




                                            7